Citation Nr: 0105108	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-25 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound of the left leg, Muscle Group 
XI.


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  The RO denied entitlement to an 
increased evaluation for Muscle Group XI, left leg, residual 
of a gunshot wound.


This case was previously before the Board in February 1999.  
At that time, the Board denied entitlement to an increased 
rating for residuals of a gunshot wound of the left leg, with 
injury to Muscle Group XI.

In his substantive appeal received by the RO in December 
1999, the veteran raised the issue of an increased evaluation 
for osteomyelitis of the midshaft of the left leg.  As this 
issue has been neither procedurally prepared nor certified 
for appellate review, it is referred to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).

In April 2000 the RO granted the veteran's claim for 
entitlement to service connection for scars of the left leg 
as residuals of a gunshot wound of the left leg and assigned 
a zero percent evaluation effective March 26, 1992.  In this 
instance, there was a full grant of the benefit sought.  If 
the veteran disagrees with the evaluation or the effective 
date assigned he must submit notice of disagreement to the 
RO.  This claim is not considered part of the current 
appellate review.  See Grantham v. Brown, 114 F.3d (Fed. Cir. 
1997).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and redefines the obligations of VA with respect to the 
duty to assist.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107).  

In this case, because the RO has not yet considered whether 
any additional development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Bernard v. Brown, 4 
Vet. App. 384 (1993).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.

In the veteran's case at hand, the Board is not satisfied 
that all facts have been properly developed, and that further 
assistance is required in order to satisfy the duty to assist 
mandated by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, (2000) (to be 
codified at 38 U.S.C.A. § 5103A).




The veteran essentially asserts that he is entitled to a 
disability evaluation in excess of the 10 percent he is 
currently assigned for his service-connected left leg 
disability.  His left leg disability is rated under 38 C.F.R. 
§ 4.73, Diagnostic Code 5311 (muscle injuries, Group XI) of 
the VA Schedule for Rating Disabilities. 

In November 1998 the veteran filed a claim for an increased 
evaluation for his service connected left leg disability.  In 
a March 1999 examination request, the RO provided 
instructions for conducting an examination for scars of the 
left leg as residuals of a gunshot wound of the left leg.  
The veteran was accordingly examined in April 1998.  

As instructed, the examiner focused the examination on scars 
of the left leg.  Such examination is inadequate for rating 
the veteran's service-connected left leg disability pursuant 
to his November 1998 claim.  Thus, it is concluded that the 
evidence of record is not adequate for rating purposes in 
this instance.  38 C.F.R. § 4.2.  Moreover, where the record 
does not accurately reveal the current state of the veteran's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A) and 38 C.F.R. § 3.103(a) (2000), the Board concludes 
that the veteran should again be examined to determine the 
current severity of his left leg disability and whether there 
is any additional functional impairment due to this service-
connected disability.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
See Peters v. Brown, 6 Vet. App. 540, 542 (1994). 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertaining to 
treatment gunshot wound residuals of the 
left keg with muscle damage (Group XI).  
After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran for the purpose of ascertaining 
the current nature and extent of severity 
of his gunshot residuals of the left leg 
with muscle damage (Group XI).

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.73 
(2000), and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.


The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
functional limitations, if any, caused by 
the gunshot wound residuals of the left 
lower extremity.  It is requested that 
the examiner provide explicit responses 
to the following questions:

(a) Do the service-connected gunshot 
wound residuals of the left leg involve 
only the muscle(s), or do they also 
involve the joint structure and nerves?

(b) Do the gunshot residuals of the left 
leg cause weakened movement, excess 
fatigability, and incoordination, and if 
so, the examiner should comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot 
be quantified, the examiner must so 
state.

(c) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the gunshot 
wound residuals of the left leg, or the 
presence or absence of any other 
objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the left leg disability.


(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the left leg disability, and 
if such overlap exists, the degree to 
which the nonservice-connected problem 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected gunshot residuals 
of the left leg.  If the functional 
impairment caused by the nonservice-
connected problem cannot be dissociated, 
the examiner should so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The RO must also review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.



For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to BVA Letters 
09-87 (N0vember 17, 2000), 00-02 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001) as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including among other things, final 
regulations and General Counsel percent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued should also be considered.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 10 percent for 
residuals of a gunshot wound of the left 
leg, Muscle Group XI.  The RO should 
document its consideration of the 
applicability of 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59 (2000).  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issue currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  


No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a VA examination without good cause shown may 
adversely affect the outcome of his claim (38 C.F.R. § 3.655 
(2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


